DETAILED ACTION

	Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
2. 	Claims 21 – 102 have been added. Claims 1 – 102 are pending in the application. 

Claim Objections
3.	Claim 37 is objected to because of the following informalities: the word “malodor” is misspelled as “malador”.  Appropriate correction is required.

Claim Analysis
4.	Summary of Claim 1:
A freshening composition comprising: 

(i) from about 0.1 wt % to about 95 wt % perfume raw material, the perfume raw material comprising one or more ingredients selected from the group consisting of an ester, an alcohol, an aldehyde, a ketone, an acetal, a phenol, an ether, a lactone, a furan, a hydrocarbon, an acid, a natural origin fragrance compound, a synthetic origin fragrance compound, a stereoisomer of any preceding perfume raw material, and a mixture of any of the preceding perfume raw materials;

 (ii) from about 1.0 wt % to about 95 wt % of a solvent; and

(iii) from about 0.01 wt % to about 90 wt % fragrance release modulator having one or more characteristics selected from the group consisting of: 

(a) a flash point higher than about 100F, 

(b) a surface tension of less than about 60 mN/m, 

(c) a dynamic viscosity from about 0.5 cp to about 100 cp, and 

(d) a density from about 600 g/l to about 1,300 g/l; 

wherein the fragrance release modulator is selected from the group consisting of a C2-8 linear alcohol, a C2-8 branched alcohol, an alkyl-ether, an aryl-ether, an alkyl-glycol, an aryl- glycol, an alkyl-carbonate, an aryl-carbonate, an alkyldiol, an alkyl-adipate, an aryl-adipate, anPage 2 of 25Appl. No. 16/524,697 Response to First Action Interview Office Action of10/24/2019 and Interview SummariesResponse dated November 21, 2019alkyl-benzoate, an aryl-benzoate, an aryl-citrate, an alkyl-laurate, an aryl-laurate, an alkyl-palmitate, an aryl-palmitate, an alkyl-stearate, an aryl-stearate, an aryl-myristate, an alkyl-succinate, an aryl-succinate, an alkyl-glutarate, an aryl-glutarate, a silicon solvent, a stereoisomer of any preceding fragrance release modulator, and a mixture of any of the preceding fragrance release modulators; 

wherein the fragrance release modulator is not dipropylene glycol, not dimethyl ether, and not dimethyl adipate; 

wherein the freshening composition comprises the fragrance release modulator in an amount sufficient to control release of the freshening composition or of a component thereof when the freshening composition resides within an air freshener device, 

wherein solvent does not comprise dimethyl adipate; 

wherein the perfume raw material, the solvent and the fragrance release modulator are different ingredients; and wherein the freshening composition is adapted to have three or more of a characteristic selected from the group consisting of: 

(a) a flash point higher than about 100F, 

(b) a surface tension from about 10 mN/m to about 40 mN/m, 

(c) a dynamic viscosity from about 1 cp to about 30 cp, 

and (d) a density from about 650 g/l to about 1,300 g/1.

 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-63, 68-102 are rejected under 35 U.S.C. 103 as obvious over Morgan et al. (US PG Pub 2016/0367713 A1) in view of Blondeau et al. (US PG Pub 2018/0064838 A1) as listed on the Information Disclosure Statement dated 11/12/2019.
Regarding claims 1-2, Morgan et al. teach a perfume mixture comprising perfume raw materials, a solvent (claims 1 and 9) and other components such as solvents and carriers [0077-0078], wherein the perfume raw materials are synthetic or natural materials [0014], wherein in a preferred embodiment the perfume raw material is linalool, among others (Table 3), wherein linalool is an alcohol thereby reading on (i) an alcohol in an amount of 2.80 mol% thereby reading on the claimed range of from about 0.1 wt% to about 95 wt% as required by the instant claim, wherein the solvent is present in amounts of less than 35 wt% [0077] thereby reading on the amount required by (ii) from about 1.0 wt% to about 95 wt% as required by the instant claim, wherein the perfume mixture contains dipropylene glycol in amount of 0.02 mol%, wherein the perfume raw materials have a surface tension less than 33 mN/m and viscosities less than 23 cP [0079] thereby reading on the (iii) (c) and (d), and wherein the perfume mixture has a surface tension of about 19 to less than about 33 mN/m thereby reading on (b) the freshening composition having a surface tension of about 10 mN/m to about 40 mN/m [0080] and teach the viscosity of the mixture is 1.0 cP-25 cP [0079] thereby reading on the (c) the freshening composition 
Morgan et al. do not teach the particular fragrance modulators as required by the instant claim.
Blondeau et al. teach an air freshening device comprising a fragrance composition (Abstract) wherein the fragrance composition comprises solvent and co-solvents used for improving the solubility of the fragrance, wherein Blondeau et al. teach propylene glycol as a functional equivalent to the dipropylene glycol of Morgan et al. [0045]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the propylene glycol of Blondeau et al. as an equivalent to the dipropylene glycol of Morgan et al., thereby arriving at the claimed invention.	
Morgan et al. in view of Blondeau et al. are silent regarding the freshening composition having three or more characteristics selected from the group consisting of (a), (b), (c) and (d).
Morgan et al. teach (b) and (c) as set forth in the rejection above. The characteristics of (a) flash point and (d) density are functions of the composition. Morgan et al. in view of Blondeau et al. teach the same freshening composition as required by the instant claim. Therefore, the characteristics of (a) flash point and/or (d) density are expected to be the same flash points and density as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
Regarding claim 3-5 and 18-19, Morgan et al. do not particularly teach the solvents as required by the instant claims. Regarding claim 5 and 19, Morgan et al. are silent on the particular fragrance modulators as required by the instant claim.
Blondeau et al. further teach solvent and co-solvents such as ethanol, 1-propanol thereby reading on n-propanol, 2-propanol thereby reading on isopropanol, among others, thereby reading on the fragrance release modulators as required by instant claim 5, and further teach 2,2-dimethyl-4-hydroxymethyl-1,3-dioxolane thereby reading on the 2,2-dimethyl-1,3-dioxylane-4-methanol [0045] and isoparaffins [0046] thereby reading on the solvents as required by instant claims 3 and 4. Blondeau et al. offer the motivation of using this solvent due to their ability improve the solubility of fragrance ingredients in the water phase [0042].  In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the solvents such as dioxolane or isoparaffins of Blondeau et al. in addition to the dipropylene glycol of Morgan et al., thereby arriving at the claimed invention.
Regarding claims 6, 9 and 94, Morgan et al. teach the perfume mixture may be combined with malodor ingredients to neutralize odors in an amount of 0.001 to 10% by weight of the composition [0078] thereby reading on the claimed range of less than 50 wt% and less than about 20 wt%.
Regarding claims 7, 10-15, 17 and 20, Morgan et al. teach air freshener devices and methods for manufacturing an air freshener device comprising a perfume mixture with a plurality of perfume materials in contact with a reservoir [0081] and further comprising a delivery system such as a wick and 
Regarding claim 8, Morgan et al. teach the perfume mixture contains eucalyptol (Table 3) in an amount of 0.19 mol% thereby reading on the (i) less than 90 wt% fragrance release modulator, wherein the perfume mixture comprises linalool in an amount of 2.8 mol%, benzyl acetate in an amount of 14.34 mol%, among others (Table 3) thereby reading on (ii) greater than about 5 wt% perfume raw materials, wherein the mixture comprises a solvent present in amounts of less than 35 wt% [0077] thereby reading on (iii) from about 10 wt% to about 90 wt% solvent as required by the instant claim.
Regarding claim 16, Morgan et al. teach the volatile perfume mixture is emitted over a period of time using a diffusion assistance means such as heating [0002].
Morgan et al. are silent regarding the temperature range of the heat.
However, Morgan et al. teach the wick of the air freshener device is placed next to the heating surface to diffuse the volatile material [0012].  As such, the amount of heat will affect the resulting smell of the final product. Therefore, the amounts of heat can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of heat for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claims 21-22, 43-44, 78-79, Morgan et al. in view of Blondeau et al. are silent regarding the fragrance modulator “up-regulating” or “down-regulating” the release of the freshening composition.
Morgan et al. in view of Blondeau et al. teach the same fragrance modulators and the same freshening composition as required by the instant claim. Therefore, the characteristics of “up-
Regarding claims 23, 45, 80, Morgan et al. teach propyl acetate (Table 3) thereby reading on the acetoacetic ester as required by the instant claim.
Regarding claims 24, 46, 81, Morgan et al. teach linalool (Table 3) thereby reading on aliphatic alcohol.
Regarding claims 25, 47, 82, Morgan et al. teach aldehyde C10 thereby reading on the aliphatic aldehyde as required by the instant claim. 
Regarding claims 27, 49, 83, Morgan et al. teach cyclacet thereby reading on an aromatic ketone as required by the instant claim.
Regarding claims 26, 28-29, 31-34, 48,50-56, 84-92, the acetal, phenol, ether, furan, hydrocarbon, acid, and natural origin fragrance are all considered optional embodiments as they are 
Regarding claim 30, Morgan et al. teach undecalactone-gamma (Table 3).
Regarding claims 35, 76 and 92, Blondeau et al. teach 1-phenyl ethyl acetate as a functional equivalent to the Adoxal of Morgan et al. [0035]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the 1-phenyl ethyl acetate of Blondeau et al. as an equivalent to the Adoxal of Morgan et al., thereby arriving at the claimed invention. 
Regarding claims 36, 77 and 93, Blondeau et al. teach hexyl salicylate as a functional equivalent to the hedione of Morgan et al. [0037]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the hexyl salicylate of Blondeau et al. as an equivalent to the hedione of Morgan et al., thereby arriving at the claimed invention.
Regarding claims 37, 69 and 95, Morgan et al. teach cyclodextrin [0078].
Regarding claims 38-42, 70-74, 96-100, the ingredient having antimicrobial activity, insect repellant, preservative, antioxidant and humectant are all considered optional embodiments as they are members of the Markush group set forth for the ingredient having functional activity in Claim 6. As such, Morgan et al. meets this limitation because Morgan et al. teach the malodor counteracting ingredient as set forth above, thereby reading on the “ingredient” as required by the instant claim.
Regarding claims 57-58 and 62-63, Morgan et al. teach a breathable membrane and a wick thereby reading on a reed, wood and wick [0081].
Regarding claims 59-61, Morgan et al. teach a power source [0081] and teach a wall plug in [0012]. 

Regarding claim 75, Morgan et al. teach the freshening system is released in to the atmosphere [0079].

7.	Claims 64-67 are rejected under 35 U.S.C. 103 as obvious over Morgan et al. (US PG Pub 2016/0367713 A1) in view of Blondeau et al. (US PG Pub 2018/0064838 A1) as listed on the Information Disclosure Statement dated 11/12/2019 as set forth above for claims 1-63 and further in view of Morgan et al. (US PG Pub 2018/0008740 A1).
Regarding claims 64, 66 and 67, Morgan et al. (‘713) in view of Blondeau et al. teach the air freshener device according to claim 63 as set forth above and incorporated herein by reference.
Morgan et al. (‘713) in view of Blondeau et al. are silent regarding the density of the wick and are further silent on the wick comprising a polyethylene material and further silent still on the air freshener device being passive.
Morgan et al. (‘740) teach a liquid freshening composition comprising perfume raw materials wherein the liquid freshening composition is diffused with an air freshening product having a delivery engine such as a wick, breathable membrane, porous and non-porous substrate, and combinations thereof (Abstract). Morgan et al. (‘740) teach the wick having a density in the range of about 0.100 g/cc to about 1.0 g/cc [0102], wherein the wick can be composed of various materials such as a polyethylene or a polyethylene blend [0103] and further teach the air care product can be configured as a passive air diffuser [0110]. Morgan et al. (‘740) offer the motivation of using the air freshening product due to its ability to provide an air freshening composition with long lasting scent [0002]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the air freshening product of Morgan et al. (‘740) with the air freshening composition of Morgan et al. (‘713) in view of Blondeau et al., thereby arriving at the claimed invention.
Morgan et al. (‘713) in view of Blondeau et al. and further in view of Morgan et al. (‘740) are silent regarding the porosity of the wick.
Morgan et al. (‘740) teach the wick may comprise a porous or semi-porous substrate [0103] and further teach the wick can be configured for use in a variety of applications to delivery volatile materials to the atmosphere and/or a surface [0097]. The porosity of the wick will affect the delivery of the volatile materials.  Therefore, the porosity of the wick can be optimized to reach the desired delivery of volatile material via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the porosity of the wick for the intended application via a routine optimization, thereby obtaining the present invention.


Response to Arguments
8.	Applicant's arguments and Affidavit filed 3/25/2021 over the 102/103 rejections over Morgan et al. have been fully considered but they are not persuasive. However, upon further consideration, and in light of the amendment, a new ground of 103 rejections are set forth above over Morgan et al. in view of Blondeau et al. 
 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763